Name: Council Regulation (EEC) No 482/77 of 8 March 1977 concluding the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Morocco concerning certain wine originating in Morocco and entitled to a designation of origin
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  marketing;  beverages and sugar
 Date Published: nan

 11.3.1977 EN Official Journal of the European Communities L 65/1 COUNCIL REGULATION (EEC) No 482/77 of 8 March 1977 concluding the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning certain wine originating in Morocco and entitled to a designation of origin THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco was signed on 27 April 1976; Whereas the Interim Agreement (1) signed on the same day entered into force on 1 July 1976 for the purpose of the advance implementation of the trade provisions of the Cooperation Agreement; Whereas an Agreement should be concluded in the form of an exchange of letters, as provided for in Article 21 (2) of the abovementioned Cooperation Agreement and Article 14 (2) of the abovementioned Interim Agreement concerning the application of the arrangements provided for in the said Articles in respect of wine entitled to a designation of origin under Moroccan law and exempt from customs duties on importation into the Community, within the limits of an annual Community tariff quota of 50 000 hectolitres, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the application of the arrangements provided for in Article 21 (2) of the Cooperation Agreement and Article 14 (2) of the Interim Agreement, in respect of wine entitled to a designation of origin under Moroccan law and exempt from customs duties on importation into the Community, within the limits of an annual Community tariff quota of 50 000 hectolitres, is hereby concluded on behalf of the Community. The text of the Agreement in the form of an exchange of letters is annexed to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1977. For the Council The President D. OWEN (1) OJ No L 141, 28. 5. 1976, p. 98. (2) The General Secretariat of the Council will arrange for the signing date of the Agreement to be published in the Official Journal of the European Communities.